Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00007-CR

                                        IN RE RUBEN SERNA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 17, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Ruben Serna filed this pro se petition for writ of mandamus on January 5, 2018.

Relator has been appointed trial counsel to represent him in connection with the criminal charges

currently pending against him in all three trial cause numbers. Relator is not entitled to hybrid

representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a

right to hybrid representation means relator’s pro se mandamus petition will be treated as

presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM

DO NOT PUBLISH


1
  This proceeding arises out of Cause Nos. 2015CR9771, 2016CR10100, 2017CR1340A, styled The State of Texas v.
Ruben Serna, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.